COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 RICCI DARRELL LOVE, JR. A/K/A                                No. 08-13-00128-CR
 RICCI DARRELL LOVE,                           '
                                                                 Appeal from the
                             Appellant,        '
                                                               372nd District Court
 v.                                            '
                                                            of Tarrant County, Texas
                                               '
 THE STATE OF TEXAS,
                                               '                (TC# 1285361D)
                            State.


                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until August 14, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Karen B. Smith, Court Reporter for the 372nd District

Court, for Tarrant County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before August 14, 2013.

       IT IS SO ORDERED this 31st day of July, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.